ALD-112                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 21-3357
                                       ___________


                                    VANN L. BAILEY,
                                               Appellant

                                             v.

           KEVIN KAUFFMAN, Superintendent; BYRON BRUMBAUGH, Deputy
    Superintendent for Facilities Management; SCOTT WALTERS, Deputy Superintendent
     for Centralized Services; SERGEANT YOHN, Correctional Officer #2 (C.O. #2) C.O.
       LOFFERTY, Correctional Officer #1 (C.O. #1) and S. ELLENBERGER, Hearing
                                         Examiner
                          ____________________________________

                      On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 1:19-cv-01458)
                       District Judge: Honorable Martin C. Carlson
                       ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      March 24, 2022
              Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                               (Opinion filed April 14, 2022)
                                        _________

                                         OPINION*
                                         _________
PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Vann Lamont Bailey, an inmate at State Correctional Institution – Huntingdon

proceeding pro se and in forma pauperis, appeals from the District Court’s order granting

defendants’ motion to dismiss. For the reasons that follow, we will summarily affirm.

                                             I.

       In 2019, Bailey filed a civil rights action in the Court of Common Pleas of

Huntingdon County, Pennsylvania, against defendants, who removed the case to the

District Court for the Middle District of Pennsylvania. In his second amended complaint,

which is the operative pleading, Bailey alleged violations of the First, Eighth, and

Fourteenth Amendments. Specifically, Bailey alleged as follows: in 2018, defendants

searched his property and seized a greeting card he received from his mother, which they

tested for drugs using unreliable testing methods and erroneously found to contain the

drug suboxone. Bailey was issued misconducts for possession of a controlled substance

and possession of contraband. Throughout the disciplinary proceedings, Bailey requested

that the greeting card be retested to disprove the presence of suboxone, but his requests

were denied. As a result, Bailey was confined to disciplinary custody for 45 days and

prohibited from visiting with his mother.1




1
 In his second amended complaint, Bailey alleged that he lost visitation rights with his
“elderly sick mother.” See Second Am. Compl., District Ct. ECF No. 49. However, in
his response to defendants’ motion to dismiss, Bailey referenced “visitation rights with
his family.” See Response, District Ct. ECF No. 60; see also DOC Policy, District Ct.
ECF No. 54-1, p 14 (providing for the suspension of visits for specified time periods for
drug possession). Thus, it is not entirely clear whether he challenges the suspension of
visitation with his mother specifically or a more general suspension of visitation. In
either case, as explained below, Bailey’s claims fail.
                                              2
       Defendants filed a motion to dismiss and the District Court granted it, concluding,

first, that Bailey failed to state a claim for the violation of his First Amendment right to

association because the prison policy restricting visitation served a legitimate penological

interest; second, that Bailey failed to state a claim for the violation of his Eighth

Amendment rights because placement in disciplinary custody was not a dramatic

departure from the accepted standards of confinement conditions; third, that Bailey failed

to state an Equal Protection claim where he failed to allege that any particular defendant

personally treated him differently than other similarly situated inmates and where there

was a rational basis for his treatment; and fourth, that Bailey failed to state a procedural

due process claim because he was afforded the required minimum procedural protections

and the testing methods satisfied the burden of proof required in a prison disciplinary

setting. This appeal follows.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and review the District Court’s

grant of a motion to dismiss under Rule 12(b)(6) de novo. See Newark Cab Ass’n v. City

of Newark, 901 F.3d 146, 151 (3d Cir. 2018). A motion to dismiss under Rule 12(b)(6)

tests the legal sufficiency of the complaint and, to survive such a motion, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)

(citations and quotation marks omitted). As a pro se litigant, Bailey is entitled to liberal

construction of his complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam). We may summarily affirm “on any basis supported by the record” if the appeal

                                               3
does not present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d

Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                           III.

       First, the District Court properly dismissed Bailey’s First Amendment claim. An

inmate “retains those First Amendment rights that are not inconsistent with his status as a

prisoner or with the legitimate penological objectives of the corrections system.”

Newman v. Beard, 617 F.3d 775, 781 (3d Cir. 2010) (quotation marks and citations

omitted). The “freedom of association is among the rights least compatible with

incarceration,” and “[s]ome curtailment of that freedom must be expected in the prison

context.” Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (quotation marks and citations

omitted). “[W]hen a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.” Turner

v. Safley, 482 U.S. 78, 89 (1987).

       Bailey complained that his First Amendment right to freedom of association was

violated when he was prohibited from visiting with his mother. Such a temporary

suspension of visitation with one visitor does not violate “civilized standards of humanity

and decency.” See Renchenski v. Williams, 622 F.3d 315, 338 (3d Cir. 2010) (quotation

marks omitted). Moreover, to the extent that Bailey challenged a more general restriction

on visitation, restricting visitation when he was found in possession of controlled

substances circumstances “serves the legitimate goal of deterring the use of drugs and

alcohol within the prisons” and constitutes “a proper and even necessary management



                                              4
technique to induce compliance with the rules of inmate behavior.” Overton, 539 U.S. at

134.

                                           IV.

       Next, the District Court properly dismissed Bailey’s Eighth Amendment claim. In

determining whether prison officials have violated the Eighth Amendment, we apply two-

prong test: “(1) the deprivation must be objectively, sufficiently serious; a prison

official’s act or omission must result in the denial of the minimal civilized measure of

life’s necessities; and (2) the prison official must have been deliberately indifferent to

inmate health or safety.” Porter v. Pennsylvania Dep’t of Corr., 974 F.3d 431, 441 (3d

Cir. 2020) (cleaned up). “[P]unitive isolation is not necessarily unconstitutional, but it

may be, depending on the duration of the confinement and the conditions.” Hutto v.

Finney, 437 U.S. 678, 685 (1978) (cleaned up).

       Bailey does not allege that he was denied any of life’s necessities during his time

in disciplinary custody. See Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997) (finding

no Eighth Amendment violation where the inmate’s segregation was not accompanied by

the denial of basic human needs, such as food, clothing, shelter, sanitation, medical care,

or personal safety). Nor does he allege that he suffered the infliction of pain or injury, or

a deliberate indifference to the risk that it might occur. Bailey’s 45 days in disciplinary

custody were not a dramatic departure from accepted standards for conditions of

confinement for inmates, and instead were typical of the disciplinary housing that a

prisoner would reasonably anticipate receiving at some point during his incarceration.

See Torres v. Fauver, 292 F.3d 141, 150 (3d Cir. 2002) (explaining that disciplinary

                                              5
detention is the sort of confinement that inmates should reasonably anticipate receiving

during incarceration).2

                                             V.

       Finally, the District Court properly dismissed Bailey’s Fourteenth Amendment

claims. First, because Bailey has not alleged membership in a protected class, his equal

protection claim must be premised on a “class-of-one” theory, which requires him to

allege, at a minimum, “that he was intentionally treated differently from others similarly

situated by the defendant and that there was no rational basis for such treatment.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008).

       Bailey complained that he was intentionally treated differently from other inmates

who were charged with controlled substance misconduct because he, unlike the other

inmates, was prohibited from procuring a second drug test to confirm or dispute the

accuracy of the initial test. To support his claim, Bailey presented affidavits from three

inmates who tested positive for marijuana or suboxone via instant urine screen during

May 2021 and who were provided a second urine test to verify the results. However,

Bailey was not similarly situated with these other inmates: his misconduct occurred about

three years before the other inmates’ and involved the possession of a greeting card he

received in the mail that tested positive for suboxone via a Nark II reagent test, while the




2
  To the extent that Bailey alleged an Eighth Amendment violation related to the
restriction of his visitation privileges, “[w]ithdrawing visitation privileges for a limited
period in order to effect prison discipline is not a dramatic departure from accepted
standards for confinement conditions.” Overton, 539 U.S. at 127.
                                               6
other inmates’ misconduct involved the use of marijuana or suboxone as identified via a

urine screen. Therefore, the District Court properly dismissed this claim.

         Bailey also alleged that his due process rights were violated during the disciplinary

proceedings because the decision-making body was not impartial and because he was

unable to present evidence, including a retest of the greeting card and statements from

other inmates who were exonerated after receiving a second drug test.

         “To maintain a procedural due process claim, [a plaintiff] must show that: (1)

Defendants deprived him of an individual liberty interest that is encompassed within the

Fourteenth Amendment’s protection, and (2) the procedures Defendants made available

to him did not provide due process of law.” Steele v. Cicchi, 855 F.3d 494, 507 (3d Cir.

2017).

                       A prisoner may be deprived of a liberty interest in
                violation of the Constitution in two ways: (1) when severe
                changes in conditions of confinement amount to a grievous loss
                that should not be imposed without the opportunity for notice
                and an adequate hearing; and (2) when state statutes and
                regulations create a liberty interest in freedom from restraint
                that imposes an atypical and significant hardship on the inmate
                in relation to the ordinary incidents of prison life, thereby
                triggering due process protection.

Williams, 622 F.3d at 325 (quotation marks and citation omitted). “[I]nmates are

generally not entitled to procedural due process in prison disciplinary hearings because

the sanctions resulting from those hearings do not usually affect a protected liberty

interest.” Burns v. Pennyslvania Dep’t of Corr., 642 F.3d 163, 171 (3d Cir. 2011).

         Here, Bailey’s punishment consisted of a 45-day period in disciplinary custody

and the suspension of visitation with his mother. These sanctions were insufficient to

                                               7
trigger due process protections. See Smith v. Mensinger, 293 F.3d 641, 653 (3d Cir.

2002) (finding that “confinement in administrative or punitive segregation will rarely be

sufficient, without more, to establish the kind of ‘atypical’ deprivation of prison life

necessary to implicate a liberty interest”); Kentucky Dep’t of Corr. v. Thompson, 490

U.S. 454, 461 (1989) (concluding that the denial of access to a particular visitor is within

the terms of confinement ordinarily contemplated by a prison sentence and thus is not

independently protected by the Due Process Clause) (quotation marks and citations

omitted). Because Bailey was not deprived of a liberty interest encompassed within the

Fourteenth Amendment’s protection, the District Court properly dismissed the claim.

                                           VI.

       Accordingly, we will affirm the judgment of the District Court. See 3d Cir. LAR

27.4; I.O.P. 10.6.




                                              8